IN THE SUPREME COURT, STATE OF WYOMING


                                      2017 WY 51
                                                                April Term, A.D. 2017

                                                                      May 10, 2017

KEITH E. MATTERI,

Appellant
(Defendant),

v.                                                 S-16-0257

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered unconditional pleas of “nolo contendere” to two
counts: possession of methamphetamine with intent to deliver and aggravated assault and
battery. Wyo. Stat. Ann. § 35-7-1031(a)(i) and § 6-2-502(a)(i). The district court
imposed consecutive sentences of 8 to 12 years and 4½ to 6 years. Appellant filed this
appeal to challenge the district court’s June 20, 2016, “Judgment Upon Pleas of Nolo
Contendere” and its September 8, 2016, “Sentence.”

[¶2] On March 9, 2017, Appellant’s court-appointed appellate counsel e-filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). This Court entered an “Order Granting
Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on or
before April 24, 2017, Appellant “may file with this Court a pro se brief specifying the
issues he would like this Court to consider in this appeal.” This Court also provided
notice that, after the time for filing a pro se brief expired, this Court would “make its
ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this
appeal.” The Court notes that Appellant did not file a pro se brief or other pleading in the
time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s “Judgment Upon Pleas of Nolo Contendere” and its
“Sentence” should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Keith E. Matteri, is hereby permitted to withdraw as counsel of record for
Appellant; and it is further

[¶5] ORDERED that the district court’s June 20, 2016, “Judgment Upon Pleas of Nolo
Contendere” and its September 8, 2016, “Sentence,” which were entered in district court
criminal cases 7097 and 7516, be, and the same hereby are, affirmed.

      DATED this 10th day of May, 2017.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice